DETAILED ACTION
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the joint ends (claim 23) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner recommends canceling these limitations as it appears adding such to the Figures would introduce at least some small amount of new matter.
Examiner recommends canceling this claim as it does not appear that such can be added to the drawings without introducing at least some small amount of new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 is objected to because of the following informalities:  “aa” should read “a”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “the expander strip”. This limitation lacks antecedent basis and it is unclear whether it refers to the expander spring, the strip that comprises the expander spring, or some other part. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the expander spring”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant Admitted Prior Art (AAPA).
With regard to claim 14, AAPA discloses multi-piece piston ring (as seen in Figs. 1A-C), comprising: an upper scraper ring (32) having two flank surfaces (as labeled in Examiner annotated Fig. 1C), an outer scraping surface (as labeled in Examiner annotated Fig. 1C) and an inner spring contact surface (as labeled in Examiner annotated Fig. 1C); a lower support ring (36) having two flank surfaces (as labeled in Examiner annotated Fig. 1C. Examiner notes that as Applicant has not further specified what a flank surface must be, Examiner’s interpretation is consistent with the broadest reasonable interpretation, in light of the specification, which includes definitions such as a side of an element, which both the labeled flank surfaces clearly are), an outer spring contact surface (as labeled in Examiner annotated Fig. 1C) and a support ring inner surface (as labeled in Examiner annotated Fig. 1C); an expander spring (34) having upper and lower sides thereof (as seen in Fig. 1C the respective sides contacting the scraper rings) which, in use, are adapted to abut a respective lower one of the flank surfaces of the upper scraper ring (as seen in Fig. 1C) and an upper one of the flank surfaces of the lower support ring (as seen in Fig. 1C), said expander ring comprising a steel strip spacer spring (34) having a serpentine configuration (as seen in Fig. 1C, described in paragraph 2 of the “Detailed Description”, etc.) with axial humps (as labeled in Examiner annotated Fig. 1C) and including scraper ring contact projections of the expander spring (as labeled in Examiner annotated Fig. 1C) protruding upwards on an inner spring side of the expander spring (as seen in Fig. 1C), and further including support ring contact projections (as labeled in Examiner annotated Fig. 1C) protruding downwards on an outer spring side of the expander spring (as seen in Fig. 1C as the side it is on can be considered an outer spring side of the expander spring as it is on an outer axial side of the expander spring).


    PNG
    media_image1.png
    530
    938
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over JP H04-56971 in view of Morsbach et al. (US 4,629,198).
With regard to claim 17, JP ‘971 discloses a multi-piece piston ring (as seen in Figs. 1-6), comprising: an upper scraper ring (10) having two flank surfaces (e.g. the upper and lower surfaces), an outer scraping surface (i.e. the outer radial surface) and an inner spring contact surface (i.e. the inner radial surface, shown in Figs. 1-6 as contacting spring 12); a lower spring support ring (15) having an upper flank surface (i.e. an upper surface thereof); an expander spring (12) having upper and lower sides thereof (i.e. the upper and lower surfaces as seen in Figs. 1-6) which, in use, are adapted to abut a respective lower one of the flank surfaces of the upper scraper ring and the upper one of the flank surfaces of the lower support ring (as seen in Figs. 1-6 as the expander spring is placed axially between the scraper ring and the support ring); wherein the lower spring support ring has an L-shaped cross-section (as seen in Figs. 1-4 and 6) with a radial leg thereof (i.e. the flat radially extending portion) extending in a radial direction (as seen in Figs. 1-4 and 6) and essentially parallel to the upper scraper ring (as seen in Figs. 1-4 and 6) and an axial leg thereof (i.e. the upwardly extending portion) extending in an axial direction on an inside thereof toward the expander spring (as seen in Figs. 1-4 and 6 it extends axially upward and is located on a radial inside of the expander/with respect to the radial leg); and wherein, when viewed in the radial direction, an outer surface of the axial leg (i.e. the outer rounded surface as seen in Figs. 1-3 and the outer flat surface as seen in Fig. 6) forms a spring contact surface (i.e. as shown in Figs. 1-3 and 6 these surfaces are shown in contact with spring 12 and  therefore are spring contact surfaces); and wherein the expander spring includes scraper ring contact projections (i.e. the upwardly expending portion of 12 at the inner periphery thereof shown contacting the scraper ring in Figs. 1-3 and 6) protruding upwards on an inner spring side (as seen in figs. 1-3 and 6), and including an edge (i.e. the angled edge shown in Fig. 1-3 or the flat edge shown in Fig. 6 where the spring contacts the axial leg of the support ring) provided on a bottom of the inner spring side which can abut against the axial leg of the lower spring support ring (as seen in Figs. 1-3 and 6 as they are each shown in a bottom of the inner spring side of the expander spring (e.g. a side facing the bottom axial direction) and as they are shown abutting the axial leg of the support ring).
JP ‘971 fails to disclose that the expander spring further includes passages in the radial direction of the expander ring for the passage of oil.
Morsbach discloses a similar multi-piece piston ring (including 1 and 2, as seen in Figs. 1-7), wherein the expander spring (2) further includes passages (i.e. the space between the tongues 5, 5a, 5b as seen in Figs. 1-7) in the radial direction of the expander ring (as seen in Figs. 1-7) for the passage of oil (as seen in Figs. 1-7 they are capable of such an intended use).
It would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have incorporated passages in the radial direction of the expander ring for the passage of oil in the ring of JP ‘971 as taught by Morsbach. Such a modification would have provided the expected benefits of better cooling and lubrication of the piston ring which would result in lower expected wear on the piston ring, piston, and/or cylinder.

With regard to claim 18, the combination discloses that the expander spring comprises a steel strip having axial humps (i.e. as seen in JP ‘971 Figs. 1-6 the expander spring has one or two axial humps (projections), and as would be seen in Figs. 7, etc. of Morsbach the passage ways would result in defining plural such humps).

With regard to claim 20, the combination discloses that the expander spring comprises a steel strip having humps (i.e. as seen in JP ‘971 Figs. 1-6 and Figs. 7, etc. of Morsbach the passage ways would result in defining plural humps at the radial outer periphery of the expander spring) extending in a radial direction of the spring expander strip (as would be seen in JP ‘971 Figs. 1-6 and Figs. 7, etc. of Morsbach).

With regard to claim 23, the combination is silent as to the lower support ring being preloaded such that joint ends thereof adjoin one another or are pushed against one another. However Examiner hereby takes official notice that the art is replete with support rings and side rails (which can be considered support rings as they support the piston ring in the groove) that are split and have joint ends provided with an engagement structure which align the joint ends relative to one another in the axial direction and/or radial direction (i.e. in light of the 112(b) rejection of this limitation above as best interpreted by Examiner that orientation and structure of the split at the joint ends that define the joint ends is considered an engagement structure, and such can aid in aligning the joint ends in the axial or radial direction as when installed at least they can abut one another if/when compressed). Such a modification would allow for easier installation of the lower support ring due to the joint/split. Additionally Examiner notes that this is considered a product by process limitation and/or an intended use limitation (i.e. the line between the two is blurred as preloading and pushing the ends together could be reasonable considered either a process by which the final product is made or a method of using limitation) as it is describing a process by which the support ring can be used (i.e. applying a force thereon/therein prior to installation) and it has been held that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As the support ring of the combination can be used in or made by such a process it is considered to anticipate such.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 14, 17-20, and 23 have been considered but are moot in view of the new grounds of rejection.

In the interest of advancing prosecution Examiner recommends, in claim 14, further defining the flank surfaces of the support ring (e.g. that they are axially facing), the outer spring contact surface of the support ring (e.g. that it is a radially outer-most surface), and the outer spring side of the expander spring (e.g. that it is radially outside of the support ring). Additionally Examiner recommends canceling claims 15, 18, 20, and 23, and then incorporating the subject matter of claim 19 into claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675